Appeal unanimously dismissed without costs as moot. Memorandum: Petitioner, an unsuccessful bidder, commenced this CPLR article 78 proceeding for an order vacating the award of a public contract to another bidder and staying further performance on the contract. Supreme Court dismissed the petition. Petitioner’s application for a stay was denied by this court. The parties during oral argument agreed that the contract had been substantially completed; therefore, the appeal is dismissed as moot (see, Matter of Bush Term. Roofing & Contr. v Board of Educ., 91 AD2d 662; see also, Matter of Lewis Tree Serv. v Fire Dept., 66 NY2d 667, 669; Barrett Foods Corp. v New York City Bd. of Educ., 144 AD2d 410, 411). We note that the exceptions to application of the mootness doctrine do not apply in this case (see generally, Matter of Hearst Corp. v Clyne, 50 NY2d 707; 7 Weinstein-Korn-Miller, NY Civ Prac |f 5522.08). (Appeal from judgment of Supreme Court, Oneida County, Parker, J.—art 78.) Present —Dillon, P. J., Denman, Green, Balio and Davis, JJ.